Set Aside Judgment and Remand and Opinion Filed July 30, 2018




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01327-CV
                   IN THE INTEREST OF M.S. AND M.S., CHILDREN

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 85,193

                            MEMORANDUM OPINION
                        Before Justices Francis, Fillmore, and Whitehill
                                  Opinion by Justice Francis
       Before this Court is the parties’ Amended Joint Expedited Motion to Set Aside Judgment

and Remand to the Trial Court filed July 27, 2018. In the motion, the parties state they have

entered into a mediated settlement agreement in which they agreed, among other things, to dismiss

this consolidated appeal and mandamus. They request that, under Texas Rule of Appellate

Procedure 42.1(a)(2)(B), we set aside the trial court’s judgment without regard to the merits and

remand the case.

       We grant the parties’ motion. We set aside the trial court’s judgment without regard to the

merits and remand the case to the trial court for rendition of judgment in accordance with the

parties’ agreement. TEX. R. APP. P. 42.1(a)(2)(B).



                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE
171327F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF M.S. AND M.S.,                 On Appeal from the 354th Judicial District
 CHILDREN                                          Court, Hunt County, Texas
                                                   Trial Court Cause No. 85,193.
 No. 05-17-01327-CV                                Opinion delivered by Justice Francis.
                                                   Justices Fillmore and Whitehill
                                                   participating.

        In accordance with this Court’s opinion of this date, the parties’ Amended Joint
Expedited Motion to Set Aside Judgment and Remand to the Trial Court is GRANTED. The
judgment of the trial court is SET ASIDE and this cause is REMANDED to the trial court for
rendition of judgment in accordance with the parties' agreement.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered July 30, 2018




                                             –2–